Citation Nr: 0720355	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  00-20 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to March 12, 1990 for 
the assignment of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD), to include whether there was clear 
and unmistakable error (CUE) in an April 1987 rating decision 
which assigned an initial 30 percent rating.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel









INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1969.  He served in Vietnam and was twice awarded 
the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 RO rating decision.  The Board 
previously issued a decision in September 2002 which denied 
an effective date prior to March 12, 1990 for the assignment 
of a 100 percent rating for PTSD.  The Board's September 2002 
decision also determined that an April 1987 rating decision 
which assigned an initial 30 percent rating for PTSD and a 
March 1989 rating decision which continued the 30 percent 
rating were not the product of CUE.  

The veteran subsequently appealed the Board's September 2002 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, by way of a May 2006 decision, reversed 
the Board's determination that the April 1987 rating decision 
did not contain CUE.  As will be discussed in greater detail 
below, the Court determined that the evidence of record in 
April 1987 clearly and unmistakably demonstrated PTSD 
symptomatology congruent with a 100 percent rating.  
The Court accordingly remanded the case to the Board for the 
assignment of an effective date for the grant of the 100 
percent rating.  

The attorney who represented the veteran at the Court during 
the instant appeal is no longer accredited to represent 
clients before VA.  [The attorney may, however, continue to 
represent clients before the Court under the rules governing 
admission to practice before that tribunal.]  The veteran was 
informed of this fact in a letter from the RO dated in 
September 2003 which also advised him that he could select 
another accredited service organization, claim agent, or 
private attorney to represent him.  Despite this admonition, 
the veteran has not selected alternative representation.  



FINDINGS OF FACT

1.  The veteran's service-connection claim for PTSD was 
received by the RO on April 15, 1986.  

2.  The veteran was granted service connection for PTSD in an 
April 1987 rating decision which assigned a 30 percent 
rating.  

3.  The evidence of record at the time of the April 1987 
rating decision clearly and unmistakably demonstrated that 
the veteran's PTSD was productive of unemployability and 
difficulty with interpersonal relationships so as to result 
in virtual isolation in the community.  


CONCLUSION OF LAW

The April 1987 rating decision was the product of CUE, and a 
100 percent disability rating is assigned for the veteran's 
PTSD from April 15, 1986.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1987); 38 C.F.R. §§ 3.105, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The veteran has not in connection with the instant appeal 
been provided a VCAA notice letter.  As alluded to in the 
Introduction, however, the Court determined in its May 2006 
decision that the April 1987 rating decision which granted 
service connection for PTSD was clearly and unmistakably 
erroneous in its failure to assign a 100 percent evaluation.  
The case was remanded to the Board for the sole purpose of 
assigning an effective date for the 100 percent rating.  
As discussed in greater detail below, the Board is assigning 
a 100 percent rating for PTSD from the effective date of 
service connection for that condition.  Thus, the Court's May 
2006 decision and the Board's decision herein constitute a 
total grant of the benefit sought on appeal.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot.  See generally 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [holding 
that VCAA notice is not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

The Board also notes that the Court's May 2006 decision did 
not identify any specific VCAA deficiency and did not 
otherwise suggest that remand of the case for VCAA notice 
compliance action was necessary.  The Board will accordingly 
proceed to a decision on the merits as to the issue on 
appeal.

II. The earlier effective date and CUE claims

The RO received the veteran's claim of entitlement to service 
connection for PTSD on April 15, 1986.  The claim was denied 
in an August 1986 rating decision, which the veteran 
appealed.  During the pendency of his appeal, the RO granted 
service connection for PTSD in an April 1987 rating decision.  
A 30 percent rating was assigned from the date of claim, with 
a temporary total evaluation assigned from October 20, 1986 
to January 31, 1987 to account for a period of psychiatric 
hospitalization.  The veteran did not appeal the assigned 
ratings.  An unappealed March 1989 rating decision 
subsequently continued the 30 percent rating.

The 30 percent rating for PTSD was thereafter increased to 50 
percent, effective January 30, 1991, in a June 1991 rating 
decision, and then to 70 percent, effective November 17, 
1998, in an April 2000 rating decision.  The April 2000 
rating decision also granted entitlement to a total 
disability rating based upon individual unemployability 
(TDIU), effective November 17, 1998.  The veteran disagreed 
with both the rating assigned for PTSD and the effective date 
of the increase to 70 percent.  

The RO thereafter issued a rating decision in June 2001 which 
determined that its rating decisions from "June 1991 on" 
were the product of CUE and that a 100 percent rating should 
have been assigned from March 12, 1990.  The veteran 
subsequently perfected an appeal regarding the issue of 
entitlement to an effective date prior to March 12, 1990 for 
the assignment of a 100 percent rating for PTSD, to include 
the matter of whether rating decisions dated in April 1987 
and March 1989 (which assigned a 30 percent rating for PTSD) 
were the product of CUE.

As outlined in the Introduction, the Board issued a decision 
in September 2002 which denied an effective date prior to 
March 12, 1990 for the assignment of a 100 percent rating for 
PTSD and further determined that the April 1987 and March 
1989 rating decisions did not contain CUE.  The veteran duly 
appealed the Board's September 2002 decision to the Court 
which, by way of a May 2006 decision, reversed the Board's 
determination that the April 1987 rating decision did not 
contain CUE.  The Court essentially determined that the 
evidence of record in April 1987 clearly and unmistakably 
demonstrated PTSD symptomatology congruent with a 100 percent 
rating.  Pursuant to the Court's decision, the Board 
therefore finds that the April 1987 rating decision 
erroneously failed to assign an initial 100 percent rating 
for PTSD.  

The Court remanded the case to the Board for the assignment 
of an effective date for the 100 percent rating.  Although no 
specific date was suggested, the Court commanded that such be 
assigned sometime "in 1986."  Effective dates for the 
assignment of disability ratings are based on two primary 
factors: the date of claim and the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400 (2006).  

With respect to date of claim, the veteran filed his initial 
service-connection claim for PTSD on April 15, 1986.  Service 
connection has been awarded from that date.  The Board has 
scoured the record in search of any communication from the 
veteran prior to April 15, 1986 which would constitute a 
service-connection claim for PTSD.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992); see also EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [observing that VA 
must liberally construe all documents filed by a claimant in 
order to determine, or even to infer, what claims have been 
filed].  The Board's search has proved unsuccessful.  Review 
of the claims file reveals that the veteran did not contact 
the RO regarding service connection for any psychiatric 
condition prior to his initial service-connection claim for 
PTSD in April 1986.  Indeed, all correspondence from the 
veteran prior to that date focused on his service-connected 
shell fragment wound residuals, not a psychiatric disorder.  
The veteran himself has not pointed to any earlier 
communication which he contends constitutes a service-
connection claim for PTSD.  

Although the attorney who represented the veteran before the 
Court has suggested that the initial service connection claim 
for PTSD was received on April 10, 1986 (as opposed to April 
15, 1986), the record does not demonstrate that such is the 
case.  While the veteran apparently signed his claim form on 
April 10, 1986, the date stamp from the RO reflects that such 
was received five days later, on April 15, 1986.  It is the 
date received and not the date signed which is crucial to the 
Board's determination.  See 38 C.F.R. § 3.400.  Again, 
neither the veteran nor the attorney who represented him 
before the Court have identified any pre-April 1986 
communication which they contend constitutes a service-
connection claim for PTSD.  The Board accordingly finds the 
date of the veteran's service-connection claim for PTSD to be 
April 15, 1986.  See generally Brannon v. West, 12 Vet. App. 
32 (1998) [observing that while VA must interpret a 
claimant's submissions broadly, it is not required to conjure 
up issues that were not raised by the claimant]; see also 
Talbert v. Brown, 7 Vet. App. 352, 356- 57; Allin v. Brown, 6 
Vet. App. 207, 213 (1994) [noting that "[t]here must be some 
indication . . . that [a claimant] wishes to raise a 
particular issue . . . [t]he indication need not be express 
or highly detailed; it must only reasonably raise the 
issue"].  

Turning to the matter of the date entitlement arose, the 
Court's May 2006 decision held that the evidence of record at 
the time of the April 1987 rating decision clearly and 
unmistakably demonstrated PTSD symptomatology congruent with 
a 100 percent rating.  The General Rating Formula for 
Psychoneurotic Disorders in effect at the time of the April 
1987 rating decision provided for a 100 percent rating for 
PTSD where, inter alia, there is demonstrable inability to 
obtain or retain employment or where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1987).  The Court 
specifically pointed to statements from the veteran's 
psychiatric caregivers dated in May and June 1986 which noted 
that the veteran's PTSD resulted in the inability to maintain 
employment, a "tendency for impulsive and not well 
considered behavior," intolerance of others, and severe 
anger management difficulties.  The Court also noted that the 
veteran was hospitalized from October 1986 to January 1987 
for severe PTSD symptoms.  The discharge summary from this 
hospitalization noted the veteran's feelings of detachment 
from others, and his inability to control anger.  Overall, 
the discharge report stated that it was "unlikely that [the 
veteran] will be able to maintain gainful employment because 
of continued intrusive symptoms of PTSD and poor control of 
anger."  

Although the psychiatric treatment records outlined in the 
Court's decision mostly post-date the veteran's claim (albeit 
by as little as one month), there is adequate evidence 
indicating that the veteran's severe psychiatric 
symptomatology was of long-term duration.  The record in 
April 1987 included VA outpatient treatment records which 
note that the veteran was being seen for psychiatric 
difficulties on a weekly basis as early as 1983.  A VA 
psychologist specifically noted in 1984 that the veteran's 
PTSD "interfered with his energy and ability to consistently 
seek employment."  While the veteran did work sporadically 
between 1983 and 1986 in a series of part-time positions, 
such periods of employment were punctuated by frequent 
conflict between the veteran and his supervisors.  The 
veteran quit the most recent of these positions in February 
1986 after an argument with a coworker.  He did not return to 
work until long after his April 1986 service-connection 
claim.  

Treatment records in the years preceding the veteran's 
service-connection claim for PTSD also chronicle his 
preference for solitude and difficulty with interpersonal 
relationships outside of the workplace.  From 1984 to 1986, 
the veteran regularly complained of frequent arguments with 
his girlfriend and various family members.  Where is 
girlfriend was concerned, such altercations occasionally led 
to violence.  With others, the veteran reported often having 
to walk away from arguments for fear he would physically harm 
someone.  His caregivers variously described the veteran as 
being "virtually paralyzed with anger," "consumed by 
rage," "explosive," and "volatile."  

In short, treatment records in the years preceding the 
veteran's April 1986 service-connection claim for PTSD 
demonstrated that this condition precluded regular employment 
and resulted in anger of such intensity so as to result in 
the veteran's virtual isolation in the community.  Each of 
these factors the Court determined was critical in its 
assignment of a 100 percent rating for PTSD.  Because the 
veteran exhibited PTSD symptomatology consistent with a 100 
percent rating before the submission of his service-
connection claim (i.e. because the date entitlement arose 
precedes the date of claim), the effective date of the 100 
percent rating should be the date of claim, namely April 15, 
1986.  See 38 C.F.R. § 3.400.

Accordingly, a 100 percent rating for PTSD is assigned from 
the effective date of service connection, April 15, 1986.  
The benefit sought on appeal is therefore granted.


ORDER

As the April 1987 rating decision was clearly and 
unmistakably erroneous, an initial 100 percent disability 
rating for PTSD is assigned from April 15, 1986, subject to 
the governing regulations pertaining to the payment of 
monetary benefits.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


